Title: To Thomas Jefferson from Denniston & Cheetham, 30 January 1802
From: Denniston & Cheetham
To: Jefferson, Thomas


          
            Sir
            New York January 30th.—26th. Year of American Indep.
          
          Your favour is received: but on account of making the use of it which you required, and which You will perhaps recollect, we are not able to mention the date. We are Sorry to give you So much trouble; we are in Some degree Sensible of the arduousness of the high function you fill and of the multiplicity of business You have to attend to. And yet it may be necessary for us sometimes to Commerce with you. We shall always feel a high Satisfaction in receiving answers from you to our Communications; but whenever you Shall find it inconvenient we will readily and Cheerfully dispense with them—
          We propose to give you a true and Correct narative of the Suppression of Wood’s History of the administration of Mr. John Adams. It Shall be as Concise as possible. Perhaps it may not be without its use, to impart to you, previously, Some information of Wood himself.
          Wood is by birth a Scotchman. It appears from Credible information as well as from the title page of his “history of Switzerland” which was published at Edinburgh, that he was “Master of the Academy established at Edinburgh by the honorable the board of trustees for the improvement of Arts in Scotland.” He is a Good Mathematician: an ellegant drawer and a Complete master of the Greek, latin and french languages.—But he has no fixed principles in politics and in every respect he is a man of Great indecision and versatility. He was one of the Edinburgh reviewers: but he can write with as much pleasure and with as great facility in defence of monarchy as in that of Representative government like our own. His history of Switzerland (which from the Scarcity of the work here you have probably not Seen) abounds with Sentiments as monarchical and despotic as any Contained in Burke’s letters on the French revolution, or any other Anti-republican production. It was written in 1799. He has been in America about eighteen months. By profession he is a republican; in action any thing. We Confine this word, however, to his political acts; we know nothing of his private dealings that is dishonorable to him. He was originally introduced to Mr. Burr as a teacher of languages and the Mathematics. He taught his daughter the greek and latin languages and we believe Something of Drawing. Since then Mr. Burr has been his freind. This freindship was no doubt Commencd on honorable Grounds. What will be its termination we will not pretend to predict.
          Mr. Wood was hired to write the history of the administration. He Contracted with Messrs Barlas & Ward, Booksellers in this City to write an octavo volume of 500 pages for 200 Dollars. The work was written according to agreement, printed by Messrs Barlas and Ward and according to Contract became their exclusive property. When the volume was ready for publication an overture was made by Mr. Wood to Messrs Barlas & Ward to purchase the Whole edition for the purpose of entire Suppression. The basis of the negociation was an offer to refund the net expences only of the edition. The poverty of Mr. Wood was however known to Messrs Barlas and Ward and of Course they refused to enter into a pecuniary agreement with him the fullfillment of which were to rest on him alone. Mr. Wood was therefore under the necessity of unfolding the name of his employer and to gratify whom the proposition for Suppression was made. Mr. Burr authorised Mr. Wood to Say in writing, if required that he would be responsible for the fulfilment of any agreement which Mr. Wood might enter into for the Suppression of the work. This was accordingly done by a letter written by Mr. Wood which we have Seen by permission of Mr. Barlas. Various letters Were exchanged Concerning the price of Suppression. 2000 Dollars were demanded by Messrs Barlas and Ward; 1100 were ultimately agreed upon; and Mr. Wood specially authorised by Mr. Burr consented to give it. In this transaction Wood was considered as the representative of Mr. Burr—
          Secrecy was enjoined upon Messrs. Barlas & Ward. It was Stated at the Commencement of the negociation that the proposition for Suppressing the work was not to be made known unless Mr. Burr Should eventually recede from a mutual and final agreement—
          It was found difficult however to procure the 1100 Dollars which was agreed upon to be paid for the Suppression of the Edition. A Second overture was therefore made, to wit, that the Sum Should be paid partly in Specie and partly in promisory notes with good indorsers. This was accepted, and a day appointed for a final Settlement. When the day arrived however even this mode of payment was found inconvenient. Procrastination ensued, and Messrs Barlas and Ward became alarmed. Thus Situated Mr. Barlass applied to Several persons for advice, and amongst others, to ourselves. At first he Spoke of the Subject with a degree of reserve incompatible with the objects of his enquiry. After two or three interviews, however, he opened his mind frankly, and disclosed the whole Scene. He related what we have here Stated—and what we Shall hereafter State. He was advised to obtain the Stipulated Sum if possible; but if in the end he Should find it impossible, then to publish the work as the only mean left to indemnify himself for the expence of printing the edition. This was advised in contradistinction to a proposition of his own, namely to Sue Mr. Burr for the Sum agreed upon. This we thought the best plan he Could pursue to Secure the expence he had incurred in printing the edition. For owing to the Garrullity of Mr. Wood and Several other Circumstances, the Suppression had become a matter of Such notoriety as to form a Subject of Tavern Conversation. Of course it was Considered, and very Justly too, by Mr. Barlas, that the Sale of the work was already materially injured. Wood was willing to declare on oath that he was the agent for Mr. Burr and that he ratified the agreement made by Wood with Barlas & Ward. Many hindrances, however were found in the way of prosecution, and eventually Mr. Barlas Consented to wave it. In this Suspence Barlas & Ward were kept Six weeks, during which time this matter became more known to the public. At length Mr. Barlas applied to Mr. William Van Ness on the Subject, who has acted as a Sort of private Secretary to Mr. Burr during the negociation. He requested W. Van Ness to write to Mr. Burr who was then at Philadelphia on his way to Washington, to know positively whether he intended to pay the money or not! Accordingly a letter was written by him and an answer received which Simply Stated that “If Mr. Barlas looked to him for the money he might look.” This was accepted as a Categorical refusal to fulfil the agreement.  This Answer delivered to them by Mr. Van Ness confounded Barlas & Ward. They became irresolute as Mr. Burr became imperious in refusing to Comply with the terms of the Contract. They at length half decided to prosecute him for the recovery of the 1100 Dollars. Accordingly accompanied by Mr. Wood they applied to Mr. Wortman
   
   * Mr. Wortman is the author of the pamphlet we Sent you a few days ago Signed “Lysander” of an octavo volume entitled “A treatise Concerning political enquiry and the liberty of the press.” and of Several other tracts. He is personally acquainted with Mr. Gallatin and with the transactions here Stated.

 Counsellor at Law for advice. Mr. Wood made a declaration in writing of his agency to accomplish the Suppression of the edition. this we have read The purport of the Declaration is briefly this “That he was the agent of and employed by Mr. Burr to negociate with Mr. Barlas and Mr. Ward Concerning the Suppression of the History.—That it was agreed to be Suppressed for 1100 Dollars according to instructions which he had received from Mr. Burr, and that Mr. Burr Consented to pay the money according to agreement.” This declaration which is now in the hands of Mr. Wortman was not attested by Mr. Wood, but he explicitly declared that if called as an evidence into a Court of Justice he would there attest it.
          
          They, nevertheless, at length determined again to make application to Mr. Burr by letter before they had recourse to law. Accordingly Mr. Barlas wrote himself to Mr. Burr at Washington about a fortnight ago. He Stated in his letter that if Mr. Burr would not comply with the agreement by paying the money within a given day he would publish the History and expose; in an appendix to it, the whole negociation. He was of opinion that rather than Mr. Burr would Suffer the part he had acted in the Scheme of Suppression to be exposed to the public, he would Instantly pay the money. No answer has been received to this letter. Nor Can we tell whether any will be. Such has been the negociation, and Such the train in which it now stands.
          You may be Solictous to know Something of the Contents of this History which has been accompanied with So many Singular incidents. We have been favoured by Mr. Barlas with the reading of it. We will give You as accurate a description of the Contents as memory will permit; it must however be very Summary.
          It Consists of 508 pages divided in 15 Chapters. The first treats of the Cause of the election of Mr. Adams and of the political Sentiments advanced in his defence, as he Sportingly terms it, of the American Constitutions. Mr. Wood occupies about half a page in delineating the Cause of his election. Respecting the Sentiments Contained in his Defence he says that they are those of Hume and Robertson on the Feudal Systems, and therefore by Confuting those two historians, on whose Sentiments those of Mr. Adams are founded, he Shall Confute him also. In his observations on this part he exhibits great want of reading as well as of intellect. His observations are exceedingly loose & puerile and Such as a man well read, and possessed of claims to Sound argumentation, would really be ashamed of. He has at least Sixty pages of extracts from Callender’s History of the United States, his Prospect before us &c. &c. relative to Captures and adjudications of vessels. He has also many pages from the same author, Giving descriptions of various political Characters in the Union. The whole Sixteen letters of Mr. Jonathan Dayton to Mr. Childs Concerning land Speculations together with a bill in Chancery filed in this City by Childs against Dayton. These occupy about 30 pages. He treats of Logan’s embassy to France, and inserts all the newspaper publications that appeared on that Subject. The whole of the Speeches of Mr. Adams delivered while he was President. These occupy at least 40 pages of the History. He has also a few Childish Comments upon them—Your Speech to the Senate on your inaugeration as Vice president. The titles of all the acts passed during Mr. Adams’s administration. Biography of Mr. Adams taken from Morse’s Geography—Biography of yourself taken principally from an European work Intitled “Public Characters,” and from a pamphlet which appeared in Vindication of Your Character before your election. Extracts from these two works take up about 10 or 20 pages—A Short Character of Charles C. Pinckney of his own. A Biography of Mr. Burr taken principally from himself and from Governor Livingston’s Character of his father which Mr. Wood says is exactly applicable to that of his Son! Character of Hamilton a view of his writings in and out of office. An account of our negociation with the Barbary powers, Consisting of all the official documents published on that Subject, together with about half a page of his own. A Confused and indistinct account of ministration of Mr Monroe at Paris with a long narative of an essay made by Mr. Adams while president to Convert tin into silver! Character of Pickering, Wollcot, McHenry &c. &c. Revelations of Pickering taken from Newspapers. In short it is a mere compilation totally uninterresting, and Cannot possibly be of any Service to our Cause. It is Composed as a man would compose a work merely for pay: mindful only of the bulk, but regardless of the Contents of the volume. It is however in tone decidedly republican and exceedingly Severe on the federal members of Congress from new England as well as other conspicuous Federalists throughout the Union.
          Such then being the Character of the work, it may probably be asked, what were the motives of Mr. Burr for attempting to purchase its Suppression? Here the business is wrapped in profound Mystery and we are left entirely to Conjecture. It has been Intimated by Mr. Wood and Supposed by Mr. Barlas, that Mr. Burr intends by degrees to form a Coalition with the federalists and feels a Correspondent desire to Crush publications that reflect upon the heads of that party. This however, is Certain that many of those persons whom Mr. Cheetham described to You in the paper which he wrote at Washington have been most cordially engaged in the attempt to Suppress the History. It is generally Supposed here, but particularly by those who are acquainted with interior measures, and the General views of the party in this City, that he intends to avail himself of the anticipated and perhaps proffered aid of the federalists to elevate him at the next election to the presidential Chair. If this be not his Sole object in essaying to Suppress the history, we Confess our ignorance of it
          It is impossible to obtain a Copy of the history, except for a few hours, and even this by Special favour. The Whole edition is in the hands of Messrs Barlas & Ward. Could we Get one for a fortnight, it Should be obtained and Sent to you with great pleasure; but this is unpracticable. Whether the History will yet be published or not, we know not. At any rate we have relinquished the Idea of writing one ourselves. Mr. Wortman Intends to write the History of the Union, to Commence where Dr. Ramsay Concluded his history [of the] revolution and to Continue it to the end of Your Administration. [It] will embrace every thing that we had in View, and will Supercede the necessity of neglecting our paper to write the history of the Administration of Mr. Adams.
          One thing, however, is indispensably prerequisite to the Completion of the work contemplated by Mr. Wortman, or of any other Political History of the union, and of which we beg leave to Say to You a few words—
          You will remember that Dr. Ramsay in his preface to his history of the revolution States that he was four years in Collecting [material] for it, notwithstanding he had access to the Official documents [con]tained in the departments of State. It is a Serious misfortune to the country that the State papers of the General Government have never been published in regular volumes. These form the basis of the History of the United States. Of their Importance in this and other respect it would be Superfluous for us to Say any thing to you. You are fully Sensible of their Value. Nor are You less Sensible that Such of them as have appeared before the public, have been published in such a manner as to render it almost impossible for any man to Collect them. But if it were possible to Collect them few of the State papers have been published even in newspapers. In Consequence of repeated applications that have been made to us on this Subject, we have it in Contemplation [to c]ommence [a publica]tion of the State papers beginning with the first Congress in 1774 and to Continue them until the termination of Your administration. To this end we have already issued proposals, Stating that as Soon as 600 Subscribers Shall have been obtained, one octavo volume Consisting of 500 pages Shall be delivered to Subscribers every three months at two Dollars in Boards. It is our Intention to publish a regular and uninterrupted Chain of the State papers. Many of them we can obtain from a variety of publications. Others we presume can be had only from the Department of State. For this purpose we beg you to Grant us access to Such public documents as You may think proper for publication. Should you be so kind as to comply with this request, which may tend to the mutual benefit of the Country and ourselves, either of us will visit Washington for the purpose of transcribing them in Such a manner as you may be pleased to prescribe.—
          
          To this part of our letter we Shall feel ourselves extremely oblidge by an answer as Soon as may be Convenient—
          We are with the greatest respect and Sincerity your fellow Citizens
          
            Denniston & Cheetham
          
        